Per Curiam,
There were acts of uegligence, or what is legally the same thing, acts of misplaced confidence, by both the parties to this suit. Hunter was the agent of plaintiffs to see that the “ proposed mortgage was a first lien upon the property offered,” and in accepting his false certificate that it was so the plaintiffs were legally negligent. But upon this certificate they gave him their check payable not to him but to the mortgagor, appellant. Hunter was agent in some respects for both parties, and in the receipt of this check he was undoubtedly acting for appellant, and when appellant indorsed the check and delivered it to Hunter it was the same as if the plaintiffs had given the appellant the money in specie and he had handed it over to Hunter to pay the first mortgage. Instead of so doing Hunter embezzled the money, and as the appellant’s act in putting it into his hands was the proximate act of negligence which enabled him to carry out the fraud, the appellant, unfortunately for him, must bear the loss.
Judgment affirmed.